UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7729



ISAAC EUGENE SLAPPY,

                                            Plaintiff - Appellant,

          versus

CHARLES W. VANMETER, Regional Hearing Officer;
PAUL W. BREWTON, Investigator; SCOTT PORTER,
Inmate Representative,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron McGowan Currie, District
Judge. (CA-93-2277-7-22BD)

Submitted:   July 23, 1996                 Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Eugene Slappy, Appellant Pro Se. William Benson Darwin, Jr.,
HOLCOMBE, BOMAR, COTHRAN, GUNN & BRADFORD, P.A., Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Slappy v.
Vanmeter, No. CA-93-2277-7-22BD (D.S.C. Sept. 29, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2